MEMORANDUM OF AGREEMENT




This agreement is made by and between:


1.  
Royal Invest International Corporation a publicly traded corporation trading on
the Over the Counter (“OTC”) under the symbol RIIC, incorporated in the United
States of America in the State of Delaware with its registered office located at
980 Post Road East, 2nd. floor, Westport, Connecticut 06990, USA, legally
represented by its CEO Mr. Jerry Gruenbaum and/or Royal Invest Europe BV -
hereinafter jointly and individually referred to as  “BUYER”



and


2.  
Machine Transport Midden Nederland BV, registered at the Chamber of Commerce
number,  30157069 located Brouwersstraat 138 C, 2231 HV Rijnsburg, in The
Netherlands;



3.  
FVG BV, Osdorperweg 518 E, 1067 SX registered at the Chamber of Commerce number
33242164,  located, in The Netherlands;



4.  
Emile-Staete BV, Osdorperweg 518 E, 1067 SX,  registered at the Chamber of
Commerce number 33136291,  located, in The Netherlands;



5.  
Rico Staete  BV, registered at the Chamber of Commerce number
33288149,  located, in The Netherlands;



Parties 2 up to and including 5 hereinafter jointly and individually referred to
as “SELLER” and legally represented by L.J.C.M. Kassing


And


6.  
E.C.M. Hoff Holding BV, registered at the Chamber of Commerce number, 4376171,
located in The Netherlands, legally represented by D. Havenaar, “DEAL MANAGER”



For purposes of this agreement BUYER and SELLER are collectively referred to as
“PARTIES” and individually referred to as a “PARTY”.






Whereas:


1.  
PARTIES desire to confirm the intermediate outcome of the negotiations which
have taken place from January 2007 till to date by means of this agreement.


1




2.  
SELLER is the owner of the commercial properties, accompanying premises and
parking areas located at:





1.  
Meijlweg 7, in Vianen, the Netherlands

2.  
Berenkoog 53, Alkmaar, the Netherlands

3.  
Keulsekade 21, Utrecht, the Netherlands

4.  
Edisonweg 9, Woerden, the Netherlands

5.  
De Schans 1802, Lelystad, the Netherlands

6.  
Franciscusweg 8-10, Hilversum, the Netherlands

7.  
Tackenweide 48, Emmerich, Germany


Hereafter referred to as the “PROPERTIES”.


3.  
The current officers and directors of Royal Invest International Corp –
including Mr Jerry Gruenbaum and Mr Nathan Lapkin - are not directly or
indirectly affiliated to SELLER and /or DEAL MANAGER in any fashion what so
ever.



Therefore:


In consideration of the potential undertakings and future covenants set forth in
this agreement “PARTIES” agree as follows.


1.  
The “BUYER” will acquire the “PROPERTIES” as far as these are located in The
Netherlands for the amount of 32.916.000 Euro
(thirty-two-million-nine-hundred-sixteen-thousand) including transfer costs –
excluding the costs for the notarial deeds. Under specific conditions, transfer
costs for the Dutch properties are to be paid for by the “SELLER” in as far as
relating to Dutch real estate transfer costs.  The BUYER” will acquire the
“PROPERTIES” as far as these are located in Germany for the amount of 4.750.000
Euro (four-million-seven-hundred-fifty-thousand) excluding transfer costs.
Transfer costs for the German properties are to be paid for by the “BUYER”. This
transaction will be confirmed by “PARTIES” by means of one or more formal
purchase agreement(s).  The terms of the agreed acquisition will be more
particularly set forth in one or more purchase agreements and one or more
definitive agreements (collectively the definitive agreements) to be mutually
agreed upon by the “PARTIES”. Under the condition of due diligence and at the
discretion of BUYER, the PROPERTY can also be purchased through the purchase of
the shares in a corporation which fully owns the PROPERTIES.



2.  
PARTIES identify and agree that the location Emmerich, Germany mentioned above
will be transferred by the sale and delivery of 94% of the issued and
outstanding shares in Rico-Staete B.V. – whereby the shares purchased by BUYER
will have all economical ownership rights. The attached balance sheet as per
March 31, 2007 reflects a net asset value of € 1.038.969 (Annex 1). If and when
the transfer will be effectuated, the interim balance sheet as per the date of
March 31, 2007 will taken as the moment for the economical date of transfer.
PARTIES indentify and agree that BUYER has to refinance the current mortgage
loan taken up by Rico-Staete B.V. at the moment of delivery to the amount of
approximately € 3.560.000.



3.  
All properties not being transferred through the sale and delivery of shares
will be transferred on basis of the status per June 1, 2007 (whereby all income
and costs relating as from that date onwards are for the account of BUYER – all
to be determined and agreed between parties within two months following any
transfer).



2

--------------------------------------------------------------------------------


4.  
Determination of the number of shares to be issued by BUYER to SELLER as well as
the final purchase price payable will based on the lower of a fixed currency
exchange rate of the US$ / EURO of 1,36 or the currency exchange rate
effectively as per July 1, 2007. The shares acquired by SELLER or a group
company of SELLER will be delivered to this party no later than the Final
Closing Date in the definitive agreements.



5.  
The BUYER intends to fund the purchase by obtaining a bank loan of 31,000,000
Euro (thirty-one-million) from the Bank of Scotland. An amount of the purchase
price payable limited to 7.704.476 Euro (seven-million-seven-hundred-and
four-thousand and four-hundred-seventy-six) will firstly be recorded as a
convertible debentures and subsequently financially reorganized by conversion
into the equivalent of a number of shares of the BUYER’s company common stock
delivered in certificates bearing DEAL MANAGER’s or designated names with a
lock-up period of 24 months upon issue at an agreed share price of  0.10 US
Dollar;



6.  
BUYER will issue 1,000 (one-thousand) shares of the BUYER’s company preferred
stock delivered in certificates bearing DEAL MANAGER’s or designated names at an
agreed share price of 0.10 US Dollar payable in cash; Assumption is here that at
closing of this deal these preferred shares will give the right to appoint one
Member of RIIC’s Board of Directors and to request the Board organising a
shareholders’ meeting.



7.  
DEAL MANAGER has on behalf of Royal Invest Europe BV organized a term sheet for
a bank loan. DEAL MANAGER’s services have been agreed upon on basis of the
attached consultancy agreement disclosing the commissions payable.



8.  
The parties will negotiate the terms and begin preparation of the Definitive
Agreements that will govern all the above mentioned agreed items. To the extent
appropriate for transactions of this type and size, the Definitive Agreements
will contain but not limited to customary representations, warranties,
covenants, indemnities and other agreements of the parties.



9.  
The Definitive Agreements shall include customary conditions precedent generally
applicable to an acquisition of the nature and size of the transactions
contemplated by this Agreement, each of which must be satisfied prior to the
consummation of the transactions contemplated thereby. In general, the closing
of the proposed acquisition and the obligations of each party under the
Definitive Agreements will be subject to the satisfaction of the conditions
precedent, which shall include but not be limited to:



(a)  
Satisfactory Results of Due Diligence

The satisfactory completion of due diligence investigation and acquisition audit
by BUYER (as provided in paragraph 10) showing that the assets of SELLER and any
actual or contingent liabilities against those assets, and the prospective
business operations by SELLER or SELLER’s business are substantially the same as
currently understood by BUYER as of the date of this Agreement (determined
without regard to any documents which BUYER or any party may have previously
delivered to BUYER).


3

--------------------------------------------------------------------------------


(b)  
Compliance

Satisfactory determination that the acquisition and prospective business
operations by BUYER of SELLER’s business will comply with all applicable laws
and regulations, including antitrust and competition laws.


(c)  
Consents and Approvals

The approval and consent of the Definitive Agreements by the respective Boards
of BUYER and SELLER and the receipt of the consents and approvals from all
governmental entities, utility providers, railways, material vendors, lenders,
landlords, customers, and other parties which are necessary or appropriate to
the acquisition of  the prospective business operation by BUYER, and the receipt
of all necessary governmental approvals including the expiration or termination
of all required waiting periods.


(d)  
Absence of Material Litigation or Adverse Change

There must be no pending or threatened material claims or litigation involving
SELLER, and no material adverse change in the business prospects of BUYER
operating SELLER’s business.


(e)  
Delivery of Legal Opinions

Customary legal opinions must be delivered, the content of which shall be
mutually agreed upon.


(f)  
Muermans Deal

This deal should become effective simultaneously with the acquisition by BUYER
of the Assen Property located at the Schepermaat 4 (probably through the
purchase of controlling stock in Muermans Vastgoed 46 BV).


(g)  
Financing

Up to July 31, 2007 the BUYER can waive its obligations under this Agreement
when the financing by Bank of Scotland and/or any other bank has not provided
sufficient backing for 80% of the purchase price payable.


(h)  
Final transfer date

The delivery of the properties (or the shares in the company owning the
respective property) will take place no later than four weeks upon the final
approval on the financing. When the delivery of the properties takes place, the
economical ownership will be effectively recorded as from June 1, 2006 and for
shares in the company owning the respective property as per April 1, 2006.




10.  
From the date of acceptance by the parties of the terms of this Agreement, until
the negotiations are terminated as provided in paragraph 11 of this Agreement,
SELLER will give BUYER and BUYER’s management personnel, legal counsel,
accountants, and technical and financial advisors, full access and opportunity
to inspect, investigate and audit the books, records, contracts, and other
documents of SELLER as it relates to SELLER’s business and all of SELLER’s
assets and liabilities (actual or contingent), including, without limitation,
inspecting SELLER’s property and conducting additional environmental inspections
of property and reviewing financial records, contracts, operating plans, and
other business records, for the purposes of evaluating issues related to the
operation of SELLER’s business. SELLER further agrees to provide BUYER with such
additional information as may be reasonably requested pertaining to SELLER’s
business and assets to the extent reasonably necessary to complete the
Definitive Agreements.



4

--------------------------------------------------------------------------------


11.  
By their signature below, each party agrees to keep in strict confidence all
information regarding the terms of the proposed acquisition of the Operations,
except to the extent BUYER must disclose information to lenders and equity
partners to obtain financing. If this proposal is terminated as provided in
paragraph 14, each party upon request will promptly return to the other party
all documents, contracts, records, or other information received by it that
disclose or embody confidential information of the other party. BUYER agrees to
keep all material and information provided to it, under paragraph five above,
confidential and to promptly return the same to SELLER upon termination of this
Agreement. The provisions of this paragraph shall survive termination of the
agreements set forth in paragraphs 9-15.



12.  
No party will make any public disclosure or issue any press releases pertaining
to the existence of this Agreement or to the proposed acquisition and sale
between the parties without having first obtained the consent of the other
parties, except for communications with employees, customers, suppliers,
governmental agencies, and other groups as may be legally required or necessary
or appropriate (i.e., any securities filings or notices), and which are not
inconsistent with the prompt consummation of the transactions contemplated in
this Agreement. The provisions of this paragraph shall survive termination of
the agreements set forth in paragraphs 9-15.



13.  
Except for breach of any confidentiality provisions hereof, no party to this
Agreement shall have any liability to any other party for any liabilities,
losses, damages (whether special, incidental or consequential), costs, or
expenses incurred by the party in the event the negotiations among the parties
are terminated as provided in paragraph 12. Except to the extent otherwise
provided in any Definitive Agreement entered into by the parties, each party
shall be solely responsible for its own expenses, legal fees and consulting fees
related to the negotiations described in this Agreement, whether or not any of
the transactions contemplated in this Agreement are consummated.



14.  
This Agreement assumes the Parties to sign the intended Definitive Agreements
based on the results of previous negotiations and the previous good constructive
talks no later than on July 25th, 2007. The negotiations shall only fail if a
confident cooperation can no longer be ensured. Such a situation may not be
caused intentionally by any of the Parties. The Parties do have the intention to
sign the intended Definitive Agreements. The failure of the negotiations shall
be announced in writing by a Party who shall also specify the reasons. This
Party shall be entitled to convene a new negotiation meeting within two weeks in
order to eliminate the grounds for failure and/or to claim damages on basis of
the current status of negotiations – whereby this Party proofs that the reasons
for the failure of the negotiations are not due to this Party and/or the other
Party has no material evidence on failure due to issues arising from the due
diligence review whereby one of the Parties can not guarantee adequately to the
other Party that the SELLER’s business is substantially the same as currently
understood by BUYER.



15.  
Parties agree that neither of them nor any of their affiliates will pursue,
solicit or discuss any opportunities for any party other than to acquire or
otherwise control the Operations until this Agreement is terminated by Parties
or mutually by Parties or any of the events in paragraph 14 do not occur by the
dates stated and Parties in writing that they are pursuing other buyers for the
PROPERTIES.



5

--------------------------------------------------------------------------------


16.  
This Agreement shall be governed by, and construed and interpreted under the
laws of The Netherlands.



BUYER referred to this Agreement acknowledges the terms and conditions hereof,
and agrees to be bound by the clauses included in this document,




Royal Invest International Corp.  ( BUYER )
Represented by Jerry Gruenbaum


 
Signature:   /s/ Jerry Gruenbaum,
CEO                                            Date: May 25, 2007




SELLER referred to this Agreement acknowledges the terms and conditions hereof,
and agrees to be bound by the clauses included in this document,


Machine Transport Midden Nederland b.v.,  FVG BV, Emile-Staete BV, Rico
Staete  BV
(SELLER)


Represented by L.J.C.M. Kassing
 
 
Signature:   /s/ L.J.C.M.
Kassing                                                     Date: May 25, 2007




DEAL MANAGER referred to this Agreement acknowledges the terms and conditions
hereof, and agrees to be bound by the clauses included in this document,


E.C.M. Hoff Holding BV.  ( DEAL MANAGER )
Represented by D. Havenaar
 
Signature:   /s/ David
Havenaar                                                      Date: May 25, 2007

6

--------------------------------------------------------------------------------


